JIM HANNAH, Chief Justice, dissenting. I respectfully dissent for the same reasons I set out in my dissents to Neely v. State, 2010 Ark. 452, 370 S.W.3d 820 and Williams v. State, 364 Ark. 203, 217 S.W.3d 817 (2005). Arkansas Code Annotated section 16-90-120 (Supp.2009) was repealed. The General Assembly has not reenacted section 16-90-120. It is not possible to read a repealed statute to be harmonious with an existing statute. Again, the majority sanctions and approves of the imposition of a sentence in violation of the law. CORBIN and DANIELSON, JJ., join.